80947: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31033: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80947


Short Caption:ACOR VS. BULLOCH C/W 80946/80948Court:Supreme Court


Consolidated:80946*, 80947, 80948Related Case(s):78512, 78894, 79516, 80946, 80948


Lower Court Case(s):Clark Co. - Eighth Judicial District - A709069Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/22/2020 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam S. AcorTimothy P. Elson
							(The Law Offices of Timothy Elson)
						


RespondentKenneth M. PressbergBryson B. Wright
							(Wright Law LLC)
						


RespondentRoger W. BullochBryson B. Wright
							(Wright Law LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


04/07/2020Filing FeeFiling Fee due for Appeal. (SC)


04/07/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-13146




04/07/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-13148




04/17/2020Filing FeeE-Payment $250.00 from Timothy P. Elson. (SC)


04/20/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-14869




04/22/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)20-15194




05/11/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-17723




05/22/2020Settlement Program ReportFiled ECAR/Other.  The Settlement Judge requests an extension up to June 22, 2020, for the ECAR. Case Nos. 80946/80947/80948. (SC)20-19655




06/10/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Case Nos. 80946/80947/80948. (SC)20-21810




06/12/2020Settlement Order/ProceduralFiled Order Consolidating Appeals, Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  Nos. 80946/80947/80948.  (SC)20-21983




06/26/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/10/18, 12/11/18, 12/13/18, 3/13/19, 5/16/19 To Court Reporter: Brynn Griffiths.  Nos. 80946/80947/80948 (SC)20-23783




09/01/2020MotionFiled Stipulation for Extension to File Opening Brief and Appendix. No.s 80946/80947/80948 (SC)20-32323




09/03/2020Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  October 12, 2020.  Nos. 80946/80947/80948.  (SC)20-32519




09/08/2020TranscriptFiled Notice from Court Recorder Brynn White stating that the requested transcripts were delivered.  12/10/18, 12/11/18, 12/13/18, 3/13/19, and 5/16/19.  Nos. 80946/80947/80948.  (SC)20-32967




10/05/2020MotionFiled Stipulation and Joint Motion for Extension to File Opening Brief and Appendix. Nos. 80946/80947/80948 (SC)20-36477




10/14/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: November 12, 2020. Nos. 80946/80947/80948 (SC)20-37691




11/12/2020MotionFiled Appellant's Request for Judicial Notice No. 1. Nos. 80946/80947/80948. (SC)20-41362




11/12/2020AppendixFiled Appellant's Appendix Volume 1. Nos. 80946/80947/80948. (SC)20-41373




11/12/2020AppendixFiled Appellant's Appendix Volume 2. Nos. 80946/80947/80948. (SC)20-41374




11/12/2020AppendixFiled Appellant's Appendix Volume 3. Nos. 80946/80947/80948. (SC)20-41377




11/12/2020AppendixFiled Appellant's Appendix Volume 4.  Nos. 80946/80947/80948. (SC)20-41378




11/12/2020BriefFiled Appellant's Opening Brief. Nos. 80946/80947/80948. (SC)20-41431




11/30/2020Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion for judicial notice.  Appellant provides no argument or explanation in support of his motion.  Accordingly, the motion is denied without prejudice.  Nos. 80946/80947/80948.  (SC)20-43208




12/01/2020Notice/IncomingFiled Respondents' Notice of Appearance for Don Springmeyer, Esq. and Bradley S. Schrager, Esq. Nos. 80946/80947/80948 (SC)20-43487




12/01/2020MotionFiled Stipulation and Order to Continue Deadline to File Answering Brief. Nos. 80946/80947/80948 (SC)20-43488




12/07/2020Order/ProceduralFiled Order Granting Motion.  Respondents shall have until January 14, 2021, to file and serve the answering brief.  Nos. 80946/80947/80948.  (SC)20-44335




01/04/2021MotionFiled Stipulation and Order to Continue Deadline to File Answering Brief. Nos. 80946/80947/80948 (SC)21-00058




01/08/2021Order/ProceduralFiled Order Disapproving Stipulation. The stipulation is disapproved. The answering brief remains due to be filed on or before January 14, 2021. Nos 80946/80947/80948. (SC)21-00680




01/11/2021MotionFiled Respondent's Motion to Extend Time to File an Answering Brief. Pursuant to NRAP 31(b)(3) (First Request by Motion) Nos. 80946/80947/80948 (SC)21-00784




01/15/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until February 16, 2021, to file and serve the answering brief.  Nos. 80946/80947/80948.  (SC)21-01378




02/11/2021MotionFiled Joint Motion to Extend Time for Filing of Answering Brief and Joint Appendix. Nos. 80946/80947/80948 (SC)21-04206




02/18/2021Order/ProceduralFiled Order Granting Motion.  Respondents shall have until March 9, 2021, to file and serve the answering brief and the amended appendix.  Nos. 80946/80947/80948.  (SC)21-04810




02/19/2021Notice/IncomingFiled Respondents' Notice of Change of Address for the Law Firm. Nos. 80946/80947/80948 (SC)21-05007




03/09/2021AppendixFiled Joint Appendix. Vol. 1. Nos. 80946/80947/80948 (SC)21-06766




03/09/2021AppendixFiled Joint Appendix. Vol. 2. Nos. 80946/80947/80948. (SC)21-06770




03/09/2021AppendixFiled Joint Appendix. Vol. 3. Nos. 80946/80947/80948. (SC)21-06772




03/09/2021AppendixFiled Joint Appendix. Vol. 4. Nos. 80946/80947/80948. (SC)21-06776




03/09/2021AppendixFiled Joint Appendix. Vol. 5. Nos. 80946/80947/80948. (SC)21-06777




03/09/2021AppendixFiled Joint Appendix. Vol. 6. Nos. 80946/80947/80948. (SC)21-06778




03/09/2021AppendixFiled Joint Appendix. Vol. 7. Nos. 80946/80947/80948. (SC)21-06780




03/09/2021AppendixFiled Joint Appendix. Vol. 8. Nos. 80946/80947/80948. (SC)21-06782




03/09/2021AppendixFiled Joint Appendix. Vol. 9. Nos. 80946/80947/80948. (SC)21-06785




03/09/2021AppendixFiled Joint Appendix. Vol. 10. Nos. 80946/80947/80948. (SC)21-06786




03/09/2021AppendixFiled Joint Appendix. Vol. 11. Nos. 80946/80947/80948. (SC)21-06788




03/09/2021BriefFiled Respondents' Answering Brief. Nos. 80946/80947/80948. (SC)21-06892




04/05/2021MotionFiled Appellant's Stipulation and Joint Motion for Extension to File Reply Brief. Nos. 80946/80947/80948. (SC)21-09766




04/05/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's reply brief due: May 10, 2021. Nos. 80946/80947/80948. (SC)21-09790




05/10/2021BriefFiled Appellant's Reply Brief. Nos. 80946/80947/80948. (SC)21-13370




05/11/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/12/2021MotionFiled Stipulation And Joint Motion For Judicial Notice. Request No. 2. Nos. 80946/80947/80948 (SC)21-13648




07/01/2021Order/ProceduralFiled Order to File Supplemental Appendix.  Appellant shall have 3 days from the date of this order to file and serve a supplemental appendix containing legible copies of all guaranty agreements.  Nos. 80946/80947/80948.  (SC)21-19023




07/06/2021AppendixFiled Supplement to Joint Appendix of Exhibits - Vol. 12.  Nos. 80946/80947/80948 (SC)21-19339




09/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. Nos. 80946/80947/80948 (SC)21-26700




10/28/2021Order/DispositionalFiled Order of Reversal.  "ORDER that portion of the district court's judgment awarding $230,633.55 to Bulloch and Pressberg on their indemnification claim and the district court's postjudgment orders awaiting attorney fees REVERSED."  fn1[The parties' joint motion for judicial notice is granted.  This court will take judicial notice of exhibits 1, 3, and 4 attached to the joint motion filed on November 12, 2020.]  Nos. 80946/80947/80948.  SNP21-RP/LS/AS  (SC)21-31033




11/30/2021RemittiturIssued Remittitur. (SC).21-34053




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View